Case 8:19-cv-01203-JVS-DFM Document 19 Filed 08/13/19 Page 1 of 9 Page ID #:258



 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Joel D. Smith (State Bar No. 244902)
     1990 North California Boulevard, Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 5           jsmith@bursor.com
 6   Attorneys for Plaintiffs
 7   Daniel J. Herling (SBN 103711)
     djherling@mintz.com
 8   Samantha J. Duplantis (SBN 316012)
     sjduplantis@mintz.com
 9   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     44 Montgomery Street, 36th Floor
10   San Francisco, CA 94104
     Telephone: 415 432 6000
11   Facsimile: 415 432 6001
12   Attorneys for Defendant,
     HARBOR FREIGHT TOOLS USA, INC.
13

14                          UNITED STATES DISTRICT COURT
15                        CENTRAL DISTRICT OF CALIFORNIA
16

17   WILL KAUPELIS and FRANK
     ORTEGA, individually and on behalf of           8:19-cv-01203-JVS-DFM
18   all others similarly situated,
                                                     JOINT REPORT PURSUANT TO
19                                  Plaintiffs,      F.R.C.P. 26(f) [CORRECTED]
20   v.
     HARBOR FREIGHT TOOLS USA,                       Date:         August 19, 2019
21
     INC.,                                           Time:         10:30 a.m.
22                                                   Courtroom:    10C
                                                     Judge:        Hon. James V. Selna
23                                Defendant.
24

25

26

27

28


     JOINT REPORT PURSUANT TO F.R.C.P. 26(f); CASE NO. 8:19-CV-01203-JVS-DFM
Case 8:19-cv-01203-JVS-DFM Document 19 Filed 08/13/19 Page 2 of 9 Page ID #:259



 1          Plaintiffs Will Kaupelis and Frank Ortega (“Plaintiffs”) and Defendant Harbor
 2   Freight Tools USA, Inc. (“Harbor Freight”) (collectively, the “Parties”), pursuant to
 3   F.C.R.P. 26(f) and this Court’s July 3, 2019 Order Setting Rule 26(f) Scheduling
 4   Conference (ECF No. 9), hereby submit the following Joint 26(f) Report.
 5          a.     Synopsis
 6                  1.    Plaintiffs:
 7          This is a putative class action against Harbor Freight for the manufacture and
 8   sale of Portland, One Stop Gardens, and Chicago Electric 14-inch Electric
 9   Chainsaws (collectively, the “chainsaws”), all of which suffer from an identical
10   design defect: namely, a power switch malfunction that causes the chainsaw blade to
11   continue operating after the operator tries to turn the machine off. FAC, ¶ 1.
12   Because of this defect, the chainsaws are too dangerous to use and unfit for their
13   intended purpose. Plaintiff alleges Harbor Freight has known about the problem for
14   years, but did not issue a recall until 2018. Id. at ¶¶ 22-36, 37-46, 47-50. Despite the
15   recall, approximately one million dangerous chainsaws remain in circulation. Id. at
16   ¶¶ 19-20.
17                  2.    Defendant:
18           In late 2017, following reports of a specific malfunction in a Harbor Freight
19   product, an investigation was conducted that was able to replicate the malfunction
20   under certain limited circumstances. Harbor Freight promptly stopped sale of the
21   product and voluntarily reported to the Consumer Product Safety Commission
22   (“CPSC”) that an investigation had revealed that, under certain circumstances, the
23   internal switch in certain chainsaws could become fused in the “on” position during
24   use, requiring unplugging of the unit. As part of its voluntary reporting, Harbor
25   Freight chose to participate in the CPSC’s Fast Track Recall Program in order to
26   quickly and efficiently remove potentially hazardous products from the market. On
27   or about May 14, 2018, the CPSC approved Harbor Freight’s Corrective Action Plan
28   (“CAP”) to address the potential defect by recalling the products and providing free

     JOINT REPORT PURSUANT TO F.R.C.P. 26(f); CASE NO. 3:18-cv-04986                         1
Case 8:19-cv-01203-JVS-DFM Document 19 Filed 08/13/19 Page 3 of 9 Page ID #:260



 1   replacements. That same day, Harbor Freight announced a voluntary recall of the
 2   products in coordination with the CPSC (the “Recall”). On or about May 15, 2018,
 3   the CPSC sent Harbor Freight a “Corrective Action Plan Letter” which sought to
 4   formally memorialize the CPSC’s acceptance of the CAP and state Harbor Freights
 5   obligation to: (1) issue a joint press release with the CPSC on or about May 14,
 6   2018; (2) post a recall notice in stores on or about May 14, 2018; (3) post a recall
 7   notice on Harbor Freight’s website on or about May 14, 2018, and on Facebook and
 8   Twitter on or about May 14, 2018; (4) send a recall notice to consumers on or about
 9   May 14, 2018; (5) offer a free replacement product; and (6) modify future chainsaw
10   products.
11          Over a year after the Recall was extensively publicized, and after dismissal of
12   a similar action in the Northern District of California arising from the same Recall,
13   Plaintiffs filed this action premised on an alleged failure to disclose the product
14   defect. Although Plaintiffs claim Harbor Freight has known about the issue for
15   years, Plaintiffs remain unable to muster more than a few consumer complaints to
16   support their contention. Plaintiffs have not attempted to avail themselves of the
17   replacement remedy offered by Harbor Freight and approved by the CPSC.
18          Defendant anticipates factual disputes regarding whether Plaintiffs’ chainsaws
19   malfunctioned, what Plaintiffs reviewed and/or relied upon prior to sale, whether and
20   when Plaintiffs were notified of the recall and available replacement remedy, and
21   whether and when Defendant had knowledge of the purported defect.
22          b.     Legal Issues
23          In the short term, the principal legal issues the Court will decide in this case
24   are those raised in Defendant’s pending motion to dismiss. In the mid-term, the
25   principal legal issue will be whether the action is suitable for class certification.
26   Defendant anticipates opposing class certification based on Plaintiffs’ inability to
27   satisfy the requirements of predominance, adequacy, superiority, ascertainability of
28   the class, and standing under Article III.
     JOINT REPORT PURSUANT TO F.R.C.P. 26(f); CASE NO. 3:18-cv-04986                           2
Case 8:19-cv-01203-JVS-DFM Document 19 Filed 08/13/19 Page 4 of 9 Page ID #:261



 1           c.    Damages
 2           Plaintiffs will prove damages in a manner consistent with their motion for
 3   class certification. Plaintiffs’ experts will determine the methodology and amount of
 4   class wide damages after information is obtained from Defendant through discovery.
 5   Upon information and belief, Defendant has sold over one million defective
 6   chainsaws.
 7           Defendant disputes that it has violated any law or that Plaintiffs have suffered
 8   any damages. To the extent Plaintiffs can meet their burden to establish a violation
 9   of law and that they incurred damages, the remedy provided by the recall and
10   available to Plaintiffs is more than adequate to compensate Plaintiffs for any such
11   damages.
12           d.    Insurance
13           The Parties are not aware of any insurance agreement applicable to the instant
14   case.
15           e.    Motions
16           At this time, Plaintiffs do not anticipate filing any motions seeking to (i) add
17   other parties or claims, (ii) file amended pleadings, or (iii) transfer venue.
18           f.    Discovery and Experts
19           The Parties are not aware of any changes in disclosures under Rule 26(a) that
20   should be made, except that the parties agreed that Defendant may defer service of
21   its initial disclosures until one week after resolution of its pending motion to dismiss.
22           Plaintiffs will seek discovery on the following non-exhaustive list of topics:
23   (i) the number of units sold during the class period; (ii) Defendant’s public
24   statements concerning the challenged products, including on its website and on
25   product packaging; (iii) documents pertaining to the defect at issue and Defendant’s
26   knowledge of that defect; (iv) documents relevant to Defendant’s recall of the
27   challenged products; and (v) evidence on which Defendant intends to rely to support
28   its affirmative defenses.
     JOINT REPORT PURSUANT TO F.R.C.P. 26(f); CASE NO. 3:18-cv-04986                            3
Case 8:19-cv-01203-JVS-DFM Document 19 Filed 08/13/19 Page 5 of 9 Page ID #:262



 1          Defendant will seek discovery on the following topics, and reserves the right
 2   to supplement this list: (i) the products allegedly purchased by Plaintiffs, including
 3   purchase date, means of purchase, receipts, serial numbers, and any alleged
 4   malfunction of the products; (ii) whether Plaintiffs’ ever sought to take advantage of
 5   the recall or otherwise sought to return or exchange the products; (iii) information
 6   supporting Plaintiffs’ allegations regarding the sufficiency of the recall; (iv)
 7   information supporting Plaintiffs’ allegations regarding Defendant’s alleged
 8   knowledge of the purported defect; (v) information regarding Plaintiffs’ alleged
 9   damages.
10          The Parties do not believe discovery should be phased or otherwise limited.
11   The Parties anticipate conducting 5-10 depositions each between fact and expert
12   discovery. The Parties propose disclosing expert witnesses pursuant to Fed. R. Civ.
13   P. 26(a)(2) on June 29, 2020.
14          g.      Dispositive Motions
15          At this time, Plaintiffs do not anticipate any significant motions other than
16   their motion for class certification. However, Plaintiffs reserve their right to move
17   for summary judgment if warranted after discovery. Defendant has filed a motion to
18   dismiss the Complaint which is currently pending. If the case proceeds, Defendant
19   intends to file a motion for summary judgment. The cutoff date by which all
20   dispositive or partially dispositive motions shall be made is August 24, 2020.
21          With respect to the motion for class certification, the Parties propose the
22   following schedule, subject to the outcome of the pending motion to dismiss:
23               • Plaintiffs will file their motion for class certification within six months
24                  after Defendant files its answer;
25               • Defendant will file its opposition to the motion for class certification
26                  within six weeks after Plaintiffs file their motion;
27               • Plaintiffs will file their reply in support of the motion for class
28                  certification within four weeks after Defendant files its opposition;
     JOINT REPORT PURSUANT TO F.R.C.P. 26(f); CASE NO. 3:18-cv-04986                          4
Case 8:19-cv-01203-JVS-DFM Document 19 Filed 08/13/19 Page 6 of 9 Page ID #:263



 1               • The parties agree to meet and confer regarding a mutually agreeable
 2                  hearing date for the motion for class certification before Plaintiffs file
 3                  their motion
 4          h.      Settlement and Settlement Mechanism
 5          Although Plaintiffs are open to engaging in settlement discussions in principle,
 6   such discussions are unlikely to be productive until the Court rules on Defendant’s
 7   pending motion to dismiss and after sufficient discovery is completed.
 8          The Parties agree that private mediation would be a suitable form of ADR in
 9   this matter, with such mediation to occur by July 31, 2020.
10          i.      Trial Estimate
11          The Parties estimate that 5-7 days would be required for a jury trial. Plaintiffs
12   anticipate calling 4-6 witnesses. Defendant anticipates that a jury trial as permitted
13   by law in this matter could take as many as 8 court days if class certification is
14   granted. If class certification is denied, Defendant anticipates the jury trial to take up
15   to 3 court days. Defendants anticipate calling 6-8 witnesses.
16          j.      Timetable
17          The Parties’ proposed timetable is set forth in Exhibit A, attached hereto.
18          k.      Other Issues
19          The Parties are not presently aware of any other issues that may facilitate the
20   just, speedy, and inexpensive disposition of this matter.
21          l.      Conflicts
22          The Parties are not aware of any conflicts applicable to the instant case.
23   Harbor Freight Tools USA, Inc. is a wholly-owned subsidiary of HFT Holdings, Inc.,
24   a privately held corporation.
25          m.      Patent Cases
26          No patents are at issue in this lawsuit.
27

28
     JOINT REPORT PURSUANT TO F.R.C.P. 26(f); CASE NO. 3:18-cv-04986                             5
Case 8:19-cv-01203-JVS-DFM Document 19 Filed 08/13/19 Page 7 of 9 Page ID #:264



 1           n.    Magistrates
 2           The Parties do not consent to have a Magistrate Judge preside over the instant
 3   case.
 4           o.    Additional Parties
 5           At this time, the Parties do not anticipate any additional parties appearing in
 6   the proceedings.
 7           p.    Complex Cases
 8           The Parties agree that this is a complex case, and as such, the procedures
 9   relating to class actions in the Manual for Complex Litigation should be utilized.
10
     Dated: August 12, 2019                             Respectfully submitted,
11
                                                        BURSOR & FISHER, P.A.
12

13
                                                        By:        /s/ Joel D. Smith
14                                                                     Joel D. Smith
15                                                      L. Timothy Fisher (State Bar No.
                                                        191626)
16
                                                        Joel D. Smith (State Bar No. 244902)
17                                                      Blair E. Reed (State Bar No. 316791)
                                                        1990 North California Blvd., Suite 940
18                                                      Walnut Creek, CA 94596
                                                        Telephone: (925) 300-4455
19                                                      Facsimile: (925) 407-2700
20                                                      Email: ltfisher@bursor.com
                                                               jsmith@bursor.com
21                                                             breed@bursor.com
22                                                      Counsel for Plaintiffs
23
     Dated: August 12, 2019                             MINTZ LEVIN COHN FERRIS
24                                                      GLOVSKY AND POPEO PC

25                                                      By:     /s/Daniel J. Herling
26                                                      Daniel J. Herling (SBN 103711)
                                                        djherling@mintz.com
27
                                                        Samantha J. Duplantis (SBN 316012)
28
     JOINT REPORT PURSUANT TO F.R.C.P. 26(f); CASE NO. 3:18-cv-04986                           6
Case 8:19-cv-01203-JVS-DFM Document 19 Filed 08/13/19 Page 8 of 9 Page ID #:265



 1                                                      sjduplantis@mintz.com
                                                        44 Montgomery Street, 36th Floor
 2
                                                        San Francisco, CA 94104
 3                                                      Telephone: 415 432 6000
                                                        Facsimile: 415 432 6001
 4
                                                       Attorneys for Defendant,
 5                                                     HARBOR FREIGHT TOOLS USA,
 6                                                     INC.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT REPORT PURSUANT TO F.R.C.P. 26(f); CASE NO. 3:18-cv-04986                       7
Case 8:19-cv-01203-JVS-DFM Document 19 Filed 08/13/19 Page 9 of 9 Page ID #:266


                                               JUDGE JAMES V. SELNA
                                      PRESUMPTIVE SCHEDULE OF PRETRIAL DATES
  1
                           Matter                       Time          Weeks    Plaintiff's      Defendant's      Court
  2                                                                   before   Request          Request          Order
                                                                      trial    (Insert          (Insert
  3                                                                            speciific        specific date)
                                                                               date)
  4
       Trial date (jury)                                  8:30 a.m.
                                                                                Nov. 10, 2020 Nov. 10, 2020
  5    Estimated length: _____5-7________ days           (Tuesdays)

       [Court trial:] File Findings of Fact and
  6    Conclusions of Law and Summaries of Direct                       -1      Nov. 2, 2020    Nov. 2, 2020
       Testimony
  7
       Final Pretrial Conference; Hearing on Motions    11:00 a.m.      -2
  8    in Limine; File Agreed Upon Set of Jury          (Mondays)
       Instructions and Verdict Forms and Joint                                Oct. 26, 2020    Oct. 26, 2020
  9    Statement re Disputed Instructions and Verdict
       Forms; File Proposed Voir Dire Qs and Agreed-
 10    to Statement of Case

 11    Lodge Pretrial Conf. Order; File Memo of                        -3
       Contentions of Fact and Law; Exhibit List;                              Oct. 19, 2020    Oct. 19, 2020
 12    Witness List; Status Report re Settlement

 13    Last day for hand-serving Motions in Limine                      -6     Sept. 28, 2020 Sept. 28, 2020

       Last day for hearing motions                     1:30 p.m.       -7     Sept. 21, 2020 Sept. 21, 2020
 14
                                                        (Mondays)
 15    Last day for hand-serving motions and filing                    -11
                                                                                Aug. 24, 2020 Aug. 24, 2020
       (other than Motions in Limine). Please note
 16    extended notice requirements for motions for
       summary judgment under F.R.Civ. P. 56(c).
 17
                                                                                July 27, 2020    July 27, 2020
       Non-expert Discovery cut-off                                    -15
 18
 19                   ADDITIONAL MATTERS TO BE DETERMINED AT SCHEDULING CONFERENCE

 20   L.R. 16-14 Settlement Choice:   (3) Outside ADR

 21
       Expert discovery cut-off                                                Aug. 10, 2020 Aug. 10, 2020
 22
       Rebuttal Expert Witness Disclosure                                      July 20, 2020    July 20, 2020
 23    Opening Expert Witness Disclosure [See                                  June 29, 2020 June 29, 2020
       F.R.Civ.P. 26(a)(2)]
 24
       Last day to conduct Settlement Conference
 25
       Last day to amend pleadings or add parties
 26
 27
 28                                                   EXHIBIT A
      Revised 1-6-10
